Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for Continued Examination under 37 CFR 1.114, the fee set forth in 37 CFR 1.17(e) has been paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed 9/7/2022 has been entered.  An action on the RCE follows.

Summary of claims

3.	Claims 1, 3-9, 11-22 are pending, 
	Claims 1, 3, 9, 11, 16 are amended,
	Claims 2 and 10 are cancelled,
	Claims 21-22 are newly added,
	Claims 1, 9 and 16 are independent claims,
Claims 1-20 are rejected.

Response to Arguments
4.	Regarding to 103 rejections, Applicant’s arguments, see Remarks p. 11-17, filed 9/7/2022, with respect to claims 1, 3-9, 11-22, have been considered but are not persuasive in view of new rejection ground(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1, 3-4, 9,11-12, 16-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Anna Pan et al (US Publication 20210181929 A1, hereinafter Pan), and in view of Phillip Shaw et al (US Publication 20170228444 A1, hereinafter Shaw), and William Tyler et al (US Publication 20210286510 A1, hereinafter Tyler), and Vicent SOS-Munoz et al (US Publication 20210278932 A1, hereinafter Sos-Munoz).

As for independent claim 1, Pan discloses: A computer-implemented method for intuitively displaying recommended items ([0033], providing recommendations for routes and estimated transportation times information to user) in a snapped configuration ([0034], if a user interaction moves the panel, the panel may responsively snap to particular positions, in this way, the limited display space available on user devices may be efficiently allocated to include relevant amounts of information for a user) comprising: displaying a plurality of items in a display environment (Figs. 1A-1D, the user interfaces include maps and panels, the panels include information items); receiving a first user input placing a first item of the plurality of items in a first display region of the snapped configuration ([0034], if a user interaction moves the panel, the panel may responsively snap to particular positions; [0055], panels may follow pre-set snapping guidelines such that the panels snap to (e.g., position at) one or more predefined stop positions when a user drags the panel near the predefined stop position) wherein the snapped configuration comprises an organized layout ([0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B) in which at least two items are at least one of positioned or resized in the display environment ([0055], for example, when a panel is dragged from the standard position, the panel may snap to the expanded  position when dragged 60 points or more above the standard position and may snap to the collapsed position when dragged 60 points or more below the standard position; [0056] snapping panels to different positions may change the information items displayed on the panels; [0062], reposition the panel); receiving, based on the first user input, a ranked list of recommended items ([0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B) from a machine learning model ([0041], the information value may be calculated by a machine learning model trained to receive and process the multiple criteria); … for displaying the ranked list of recommended items in a visual hierarchy, wherein a prominence of an individual recommended item in the recommendation layout is based on a position of the individual recommended item in the ranked list ([0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B; please note higher-ranked information items are displayed above lower-ranked information items, this is a visual hierarchy layout with higher-ranked information items are displayed with prominence; see more in Shaw); displaying the ranked list of recommended items using the recommendation layout in a second display region of the snapped configuration (Figs. 1A-1D, the user interfaces include maps and panels, the panels include information items; [0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B); … enlarging, based on the second user input, the selected recommended item to fill the second display region of the snapped configuration (Fig. 4A, [0053], panel 424 is in a standard position, the standard position may be sized to fully display two information items and/or fully display one information item 440A, please note item 440A is enlarged) and to enable use of the first item and the selected recommended item at a same time (Fig. 4A, [0052]-[0053], displaying contents based on ranking in the second display region 424, and the information items displayed in the second display region may include a control to launch an application, as a specific example, an information item displaying information regarding nearby bikes and/or scooters in the standard position may display a selectable button to trigger a scanning interface to unlock nearby bikes and/or scooters for use; please note the user may use the first item (map 422) and the selected recommended item (a scanning interface to unlock nearby bikes in 440A) at a same time).  
Pan discloses displaying elements or content in a snapped configuration including displaying proposed items with ranking but does not expressly disclose displaying a ranked list of recommended items, in an analogous art of configuration of display and present content, Shaw discloses: selecting a recommendation layout from a set of predefined recommendation layout ([0300], the layout of the tiles can vary depending on the available screen size, for example, a 3x3 or 2x2 layout could be provided for tablets, and a 4x1 for Smartphones) for displaying the ranked list of recommended items in a visual hierarchy, wherein a prominence of an individual recommended item in the recommendation layout is based on a position of the individual recommended item in the ranked list ([0009], layouts can be user configurable depending on the level of interest that a user has in particular applications; [0022] the weighting of the identifiers may govern the display layout at the user terminal; [0056] deliver recommendation items to a display wherein the order of the tile identifies governs the display layout; [0153], a display of an ordered list of all the inferred contexts; [0269], the presentation of recommendations on a display of the user device may be determined by the weighting, the identifier having the largest weighting may be displayed the most prominently, or displayed at the top of a list).
Pan and Shaw are analogous arts because they are in the same field of endeavor, configuration of display and present content. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Pan using the teachings of Shaw to clearly include displaying recommendation items in a layout based on the weighting value. It would provide Pan’s method with the enhanced capability of displaying the recommendation content based on its ranking so user may see the more relevant items easily.
Further, Pan discloses displaying contents based on ranking in the second display region, and the information items displayed in the second display region may include a control to launch an application, an information item displaying information regarding nearby bikes and/or scooters in the standard position may display a selectable button to trigger a scanning interface to unlock nearby bikes and/or scooters for use), user may use the map (first item) and the recommend item (a scanning interface to unlock nearby bikes) at the same time, and the selected recommend item could be expanded/enlarged ([0052]-[0053], Fig. 4A), but does not clearly disclose further receiving a second user input and enlarging the selected content, in another analogous art of configuration of display based on user input, Tyler discloses: receiving a second user input indicating a selection of a recommended item from the ranked list of recommended items displayed in the second display region of the snapped configuration ([0631], the plurality of user interface objects includes a first user interface object corresponding to a first application (e.g., the first user interface object is a widget for the messages application, or the calendar application, etc.), and a second user interface object corresponding to a second application (e.g., the second user interface object is a widget for the weather application, or the social networking application, etc.) different from the first application; [0645], displaying ranked objects); and enlarging, based on the second user input, the selected recommended item to fill the second display region of the snapped configuration ([0779], in response to a contact input directed to the first widget, the widget is visually distinguished (e.g., enlarged and outlined);
Pan and Tyler are analogous arts because they are in the same field of endeavor, configuration of display and present content. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Pan using the teachings of Tyler to include enlarging an object item in response to user input. It would provide Pan’s method with the enhanced capability of visually distinguishing a selected object in the user interface.
Furthermore, Shaw discloses providing a set of preset layouts (Shaw: ([0300], the layout of the tiles can vary depending on the available screen size, for example, a 3x3 or 2x2 layout could be provided for tablets, and a 4x1 for Smartphones), and Tyler discloses providing a set of preset layouts ([0231], [0308], [0347] arranged in a preset layout (e.g., on a 5x4 grid)), but Shaw and Tyler do not expressly disclose selecting a layout from a set of predefined layouts, in another analogous art of adaptive user interface, Sos-Munoz discloses: selecting a recommendation layout from a set of predefined recommendation layouts ([0042], the processor may automatically recommend a predetermined layout);
Pan and Shaw and Tyler and Sos-Munoz are analogous arts because they are in the same field of endeavor, configuration of display and present content. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Pan using the teachings of Sos-Munoz to automatically recommend a predetermined layout for the user. It would provide Pan’s method with the enhanced capability of providing an improved user interaction experience (Sos-Munoz: [0042]).

claim 2       cancelled

As for claim 3, Pan-Shaw-Tyler further discloses: wherein the recommendation layout is selected based on a number of items in the ranked list of recommended items (Pan: [0066], the size of the information items when displayed may be selected based on one or more of the contents of the information items, the position of the panel, and the number of information items, for example, if many information items are identified for display (a large number of items are displayed), the information items may be displayed with shorter heights than if comparatively fewer information items are identified for display so that more information items can fit within and be displayed by the panel; please note the display layout may be selected based on how many items are displayed; Tyler: [0052], the layout and scaling of the representations of pages are adjusted based on the number of pages existing in the home screen user interface; [0638], respective sizes of the respective user interface objects displayed at the placement location are adjusted based on a total number of the respective user interface objects concurrently displayed at the placement location) .  

As for claim 4, Pan-Shaw-Tyler further discloses: wherein the prominence of the individual recommended item is represented by a size of the individual recommended item in the second display region (Pan: [0068]: information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items; Shaw: [0009], alter the size of the tiles or selection components so that a user can have larger tiles for applications that the user uses more often or finds more interesting; [0269], the identifier having the largest weighting may be displayed the most prominently, or displayed at the top of the list) and a display location of the individual recommended item in the second display region (Pan: [0068]: information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items; Shaw: [0269], the identifier having the largest weighting may be displayed the most prominently, or displayed at the top of the list), and the size and the display location of a first recommended item is different from the size and the display location of a second recommended item (Pan: [0068]: information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items; please note items are displayed in different location; Shaw: [0269], the identifier having the largest weighting may be displayed the most prominently, or displayed at the top of the list; please note being displayed more prominently means being displayed in larger size, and/or top in position).  

As per independent Claim 9, Pan discloses: A system for intuitively displaying recommended items ([0033], providing recommendations for routes and estimated transportation times information to user) in a snapped configuration ([0034], if a user interaction moves the panel, the panel may responsively snap to particular positions, in this way, the limited display space available on user devices may be efficiently allocated to include relevant amounts of information for a user): one or more processing units; and a computer-readable medium having encoded thereon computer-readable instructions to cause the one or more processing units to: display a plurality of items in a display environment (Figs. 1A-1D, the user interfaces include maps and panels, the panels include information items); receive a user input placing a first item of the plurality of items in a first display region of the snapped configuration ([0034], if a user interaction moves the panel, the panel may responsively snap to particular positions; [0055], panels may follow pre-set snapping guidelines such that the panels snap to (e.g., position at) one or more predefined stop positions when a user drags the panel near the predefined stop position), wherein the snapped configuration comprises an organized layout ([0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B) in which at least two items are at least one of positioned or resized in the display environment ([0055], for example, when a panel is dragged from the standard position, the panel may snap to the expanded  position when dragged 60 points or more above the standard position and may snap to the collapsed position when dragged 60 points or more below the standard position; [0056] snapping panels to different positions may change the information items displayed on the panels; [0062], reposition the panel); receive, based on the user input, a ranked list of recommended items ([0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B) from a machine learning model ([0041], the information value may be calculated by a machine learning model trained to receive and process the multiple criteria) configured to select and rank the recommended items based on a relevance of each recommended item to the first item ([0056], the information item with the highest predicted likelihood of being selected by the user (e.g., based on user preferences associated with the user, based on a ranking of information items received for display); [0066], particular types of information items (e.g., information items such as navigation guidance that display actionable information relevant to a user’s behavior) may be displayed with larger heights in certain instances that other types of information items; [0068], information items may be arranged or organized according to a criteria or based on a ranking; see more in Shaw and Tyler), wherein each recommended item comprises a file or an application ([0052], an information item displaying information regarding nearby bikes and/or scooters in the standard position may display a selectable button to trigger a scanning interface to unlock nearby bikes and/or scooters for use, please note the selectable button may be a link to launch an application); generate a recommendation layout for displaying the ranked list of recommended items in a visual hierarchy, wherein a prominence of an individual recommended item in the recommendation layout is based on a position of the individual recommended item in the ranked list ([0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B; please note higher-ranked information items are displayed above lower-ranked information items, this is a visual hierarchy layout with higher-ranked information items are displayed with prominence; see more in Shaw); and display the ranked list of recommended items using the recommendation layout in a second display region of the snapped configuration (Figs. 1A-1D, the user interfaces include maps and panels, the panels include information items; [0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B) … enlarging, based on the second user input, the selected recommended item to fill the second display region of the snapped configuration (Fig. 4A, [0053], panel 424 is in a standard position, the standard position may be sized to fully display two information items and/or fully display one information item 440A, please note item 440A is enlarged) and to enable use of the first item and the selected recommended item at a same time (Fig. 4A, [0052]-[0053], displaying contents based on ranking in the second display region 424, and the information items displayed in the second display region may include a control to launch an application, as a specific example, an information item displaying information regarding nearby bikes and/or scooters in the standard position may display a selectable button to trigger a scanning interface to unlock nearby bikes and/or scooters for use; please note the user may use the first item (map 422) and the selected recommended item (a scanning interface to unlock nearby bikes in 440A) at a same time).  
Pan discloses displaying elements or content in a snapped configuration including displaying proposed items with ranking but does not expressly disclose displaying a ranked list of recommended items, in an analogous art of configuration of display and present content, Shaw discloses: selecting a recommendation layout from a set of predefined recommendation layout ([0300], the layout of the tiles can vary depending on the available screen size, for example, a 3x3 or 2x2 layout could be provided for tablets, and a 4x1 for Smartphones) for displaying the ranked list of recommended items in a visual hierarchy, wherein a prominence of an individual recommended item in the recommendation layout is based on a position of the individual recommended item in the ranked list ([0009], layouts can be user configurable depending on the level of interest that a user has in particular applications; [0022] the weighting of the identifiers may govern the display layout at the user terminal; [0056] deliver recommendation items to a display wherein the order of the tile identifies governs the display layout; [0153], a display of an ordered list of all the inferred contexts; [0269], the presentation of recommendations on a display of the user device may be determined by the weighting, the identifier having the largest weighting may be displayed the most prominently, or displayed at the top of a list).
Pan and Shaw are analogous arts because they are in the same field of endeavor, configuration of display and present content. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Pan using the teachings of Shaw to clearly include displaying recommendation items in a layout based on the weighting value. It would provide Pan’s method with the enhanced capability of displaying the recommendation content based on its ranking so user may see the more relevant items easily.
In addition, Pan discloses the information item with the highest predicted likelihood of being selected by the user (e.g., based on user preferences associated with the user, based on a ranking of information items received for display) ([0056]) but does not clearly disclose the recommended items are ranked based on a relevance, Shaw disclose: configured to select and rank the recommended items based on a relevance of each recommended item to the first item ([0199], providing content suggestions ranked by assessing relevance);
Pan-Shaw discloses displaying recommend information based on relevancy to user’s behavior (Pan: [0066]; Shaw: [0199]), further, in another analogous art of configuration of display based on user input, Tyler discloses: configured to select and rank the recommended items based on a relevance of each recommended item to the first item ([0645], the computer system ranks the user interface objects associated with the placement location in accordance with their relevance (determined by the computer system) to the current context, and displays the top ranked user interface object in the stack first at the placement location; [0650], computer system takes into account of which user interface object is currently displayed at a first placement location of the multiple placement locations); 
Pan and Shaw and Tyler are analogous arts because they are in the same field of endeavor, configuration of display and present content. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Pan using the teachings of Tyler to include ranking the content based on their relevance to the current context. It would provide Pan’s method with the enhanced capability of displaying the recommendation content based on its ranking so user may see the more relevant items easily.
Further, Pan discloses displaying contents based on ranking in the second display region, and the information items displayed in the second display region may include a control to launch an application, an information item displaying information regarding nearby bikes and/or scooters in the standard position may display a selectable button to trigger a scanning interface to unlock nearby bikes and/or scooters for use), user may use the map (first item) and the recommend item (a scanning interface to unlock nearby bikes) at the same time, and the selected recommend item could be expanded/enlarged ([0052]-[0053], Fig. 4A), but does not clearly disclose further receiving a second user input and enlarging the selected content, in another analogous art of configuration of display based on user input, Tyler discloses: receiving a second user input indicating a selection of a recommended item from the ranked list of recommended items displayed in the second display region of the snapped configuration ([0631], the plurality of user interface objects includes a first user interface object corresponding to a first application (e.g., the first user interface object is a widget for the messages application, or the calendar application, etc.), and a second user interface object corresponding to a second application (e.g., the second user interface object is a widget for the weather application, or the social networking application, etc.) different from the first application; [0645], displaying ranked objects); and enlarging, based on the second user input, the selected recommended item to fill the second display region of the snapped configuration ([0779], in response to a contact input directed to the first widget, the widget is visually distinguished (e.g., enlarged and outlined);
Pan and Tyler are analogous arts because they are in the same field of endeavor, configuration of display and present content. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Pan using the teachings of Tyler to include enlarging an object item in response to user input. It would provide Pan’s method with the enhanced capability of visually distinguishing a selected object in the user interface.
Furthermore, Shaw discloses providing a set of preset layouts (Shaw: ([0300], the layout of the tiles can vary depending on the available screen size, for example, a 3x3 or 2x2 layout could be provided for tablets, and a 4x1 for Smartphones), and Tyler discloses providing a set of preset layouts ([0231], [0308], [0347] arranged in a preset layout (e.g., on a 5x4 grid)), but Shaw and Tyler do not expressly disclose selecting a layout from a set of predefined layouts, in another analogous art of adaptive user interface, Sos-Munoz discloses: selecting a recommendation layout from a set of predefined recommendation layouts ([0042], the processor may automatically recommend a predetermined layout);
Pan and Shaw and Tyler and Sos-Munoz are analogous arts because they are in the same field of endeavor, configuration of display and present content. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Pan using the teachings of Sos-Munoz to automatically recommend a predetermined layout for the user. It would provide Pan’s method with the enhanced capability of providing an improved user interaction experience (Sos-Munoz: [0042]).
  
Claim 10       cancelled

As per Claim 11, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 16, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 3, thus the rationales for rejecting Claim 3 are incorporated herein.
As per Claim 18, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As for claim 21, Pan-Shaw-Tyler-Sos further discloses: wherein the recommended items on the ranked list of recommended items other than the selected recommended item are not displayed in the second display region after the second user input indicating the selection of the recommended item is received (Pan: Fig. 4A, [0053], the standard position may be sized to fully display two information items and/or to fully display one information item 440A and partially display another information item 440B; please note after item 440A is selected, another recommended item 440B may be partially displayed, or may be removed from the display)

As per Claim 22, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

6.	Claims 5-8, 13-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Shaw and Tyler and Sos-Munoz, as applied on claims 1, 9 and 16, and further in view of Akshat Agarwal (US Publication 20170083963 A1, hereinafter Agarwal).

As for claim 5, Pan-Shaw discloses determining weighting value (Pan: [0040], the clusters may include associated weighted values, the information measure may be calculated to be larger for larger weighted values of clusters displayed on the map and to be smaller for smaller weighted values of clusters displayed on the map; Shaw: Abstract, allocate a weighting to each recommendation), but does not clearly disclose determining a confidence score, in another analogous art of presenting recommendation content in display, Agarwal discloses: wherein: a confidence score is determined for each recommended item ([0118], a higher score may indicate a higher level of confidence that the user will terminate access to a particular service or source) based on a plurality of factors and a plurality of weights applied to the plurality of factors to emphasize or deemphasize individual factors (Abstract, determine a weighting for each gift, and filtering the list based on the weightings; [0013], determine a weighting for each of the recommendation based on the information available from the user profile; [0015], the media guidance application may reduce the weighting or set the weighting to zero; [0017] modify the weighting based on the determined preference level; [0018], may increase the weighting for recommendation); and the plurality of weights are adjusted based on a user selection of a recommended item via the second display region ([0015], the media guidance application may reduce the weighting or set the weighting to zero; [0017] modify the weighting based on the determined preference level; [0018], may increase the weighting for recommendation; [0019], the media guidance application may modify the weighting). 
Pan and Shaw and Agarwal are analogous arts because they are in the same field of endeavor, configuration of display and present content. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Pan using the teachings of Agarwal to clearly include determining a confidence score based on information from user profile and modifying weighting value. It would provide Pan’s method with the enhanced capability of dynamically displaying the recommendation content based on more factors in order to provide user with content meeting user needs.
 
As for claim 6, Pan-Tyler-Agarwal further discloses: selecting a first set of recommended items from the ranked list of recommended items that have a confidence score that meets or exceeds a threshold confidence score (Agarwal: [0022], [0080], [0134], [0135], comparing a weighting with a threshold value, the stored value of a weighting threshold may be periodically updated as recommendations are evaluated); and generating the recommendation layout so that the recommendation layout prominently displays the first set of recommended items in a first format that is larger in relation to a second set of recommended items that is displayed in a second format, the second set of recommended items having a confidence score that falls below the threshold confidence score (Pan: [0004], [0011], [0018], comparing the information value with a predetermined threshold and determining display position; [0042], if the information value is below a first predetermined threshold, the panel may be displayed larger, please note different layouts and format are determined based on information value/score; [0066], particular types of information items (e.g., information items such as navigation guidance that display actionable information relevant to a user’s behavior) may be displayed with larger heights in certain instances that other types of information items; please note the higher-ranked item is displayed with larger prominence; Tyler: [0410], the suggested application icons in the suggested applications widget are of a different size (e.g., smaller, larger, etc.) compared to the user-arranged applications icons).  

As for claim 7, Pan further discloses: wherein the recommendation layout displays the first set of recommended items above the second set of recommended items in the second display region (Pan: [0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B).  

As for claim 8, Pan further discloses: wherein at least some of the second set of recommended items are off-screen, and the recommendation layout further comprises a scrolling function enabling access to the at least some of the second set of recommended items that are off-screen (Pan: [0058], the content or information items displayed can scroll, initially, a user interface may display a first subset of information items that are visible prior to scrolling, the user interface may display a second subset of information items that are not visible prior to scrolling, but are visible after scrolling).

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.
As per Claim 14, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

As for claim 15, Pan further discloses: wherein the recommendation layout displays the first set of recommended items above the second set of recommended items in the second display region (Pan: [0068], information items may be arranged or organized according to a criteria or based on a ranking, for example, higher-ranked information items may be displayed above lower-ranked information items, for example, the information item 440A (e.g., transportation proposal) may be ranked higher than the information item 440B and may therefore be displayed above the information item 440B)

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 6, thus the rationales for rejecting Claim 6 are incorporated herein.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA LU/
Examiner, Art Unit 2171